Exhibit 2.1 Execution Version AGREEMENT AND PLAN OF MERGER By and Between PALMETTO BANCSHARES, INC. and UNITED COMMUNITY BANKS, INC. April 22, 2015 TABLE OF CONTENTS Page LIST OF EXHIBITS iv AGREEMENT AND PLAN OF MERGER 1 ARTICLE 1 TRANSACTIONS AND TERMS OF MERGER 1 Merger. 1 Time and Place of Closing. 2 Effective Time. 2 Bank Merger. 2 article 2 TERMS OF MERGER 2 Articles of Incorporation. 2 Bylaws. 2 Directors and Officers. 3 ARTICLE 3 MANNER OF CONVERTING SHARES 3 Effect on PLMT Common Stock. 3 Election and Proration Procedures. 4 Exchange Procedures. 5 Effect on Parent Common Stock. 7 PLMT Options; PLMT Restricted Stock. 8 Rights of Former PLMT Shareholders. 9 Fractional Shares. 9 article 4 REPRESENTATIONS AND WARRANTIES OF SELLER 9 Organization, Standing, and Power. 9 Authority of PLMT; No Breach By Agreement. 10 Capital Stock. 11 PLMT Subsidiaries. 11 Exchange Act Filings; Securities Offerings; Financial Statements. 12 Absence of Undisclosed Liabilities. 13 Absence of Certain Changes or Events. 13 Tax Matters. 13 Allowance for Loan Losses; Loan and Investment Portfolio, etc. 16 Assets. 16 Intellectual Property. 18 Environmental Matters. 18 Compliance with Laws. 19 Labor Relations. 20 Employee Benefit Plans 20 Contracts. 23 Legal Proceedings. 24 Reports. 24 Internal Control. 24 Loans to Executive Officers and Directors. 25 Approvals. 25 Takeover Laws and Provisions. 25 i Brokers and Finders; Opinion of Financial Advisor. 25 PLMT Information. 25 Delivery of PLMT Disclosure Memorandum. 26 No Additional Representations. 26 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PARENT 27 Organization, Standing, and Power. 27 Authority of Parent; No Breach By Agreement. 27 Capital Stock. 28 Parent Subsidiaries. 29 Exchange Act Filings; Securities Offerings; Financial Statements. 29 Absence of Undisclosed Liabilities. 30 Absence of Certain Changes or Events. 30 Tax Matters. 30 Assets. 33 Compliance with Laws. 34 Employee Benefit Plans 35 Legal Proceedings. 37 Reports. 37 Approvals. 38 Takeover Laws and Provisions. 38 Brokers and Finders. 38 Available Consideration. 38 Parent Information. 38 No Additional Representations. 39 ARTICLE 6 CONDUCT OF BUSINESS PENDING CONSUMMATION 39 Affirmative Covenants. 39 Negative Covenants of PLMT. 40 Negative Covenants of Parent. 43 Control of the Other Party’s Business 44 Adverse Changes in Condition. 44 Reports. 44 ARTICLE 7 ADDITIONAL AGREEMENTS 45 Shareholder Approvals. 45 Registration of Parent Common Stock. 46 Other Offers, etc. 46 Consents of Regulatory Authorities. 47 Agreement as to Efforts to Consummate. 48 Investigation and Confidentiality. 48 Press Releases. 49 Employee Benefits and Contracts. 49 Section 16 Matters. 50 Indemnification. 50 Retention Plan and Conversion Bonus Plan. 52 ARTICLE 8 CONDITIONS PRECEDENT TO OBLIGATIONS TO CONSUMMATE 52 Conditions to Obligations of Each Party. 52 Conditions to Obligations of Parent. 53 Conditions to Obligations of PLMT. 54 ii ARTICLE 9 TERMINATION 55 Termination. 55 Effect of Termination 57 Termination Fee. 58 Non-Survival of Representations and Covenants. 58 ARTICLE 10 MISCELLANEOUS 58 Definitions. 58 Expenses. 68 Brokers and Finders. 69 Entire Agreement. 69 Amendments. 69 Waivers. 69 Assignment. 70 Notices. 70 Governing Law. 71 Counterparts. 71 Captions; Articles and Sections. 71 Interpretations. 71 Enforcement of Agreement. 71 Severability. 72 iii LIST OF EXHIBITS Exhibit Description A Form of Bank Merger Agreement iv AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) dated as of April 22, 2015 is by and between United Community Banks, Inc., a Georgia corporation (“ Parent ”), and Palmetto Bancshares, Inc., a South Carolina corporation (“
